PROVOSTY, J.
At the primary election held by the Democratic party on September 1, 1008, for the nomination of candidates for the election of November 3, 1908, the relator was a candidate for the position of district judge of the Twenty-First judicial district. The district Democratic committee canvassed the returns and declared his opponent elected. Thereupon relator brought this suit, asking for a mandamus commanding the said committee to reconvene and recanvass the said returns, and commanding the chairman of said committee to submit to it the full and complete returns of said election. This mandamus was made peremptory in the district court after trial, and the defendant took a suspensive appeal. The appeal was duly lodged in this court, but before it could be heard the election of November 3, 1908, took place, and the opponent of relator, who had been placed upon the ticket of the Democratic party, was elected to the said office of judge, and in due course was commissioned, and he has qualified. Under these circumstances there is no longer any controversy. There is nothing for this court to act on. The appeal is therefore functus officio, and must be dismissed; and the costs of appeal must be borne by appellant. In re Lambert, 115 La. 470, 39 South. 447; In re Jones, 117 La. 106, 41 South. 431.
Appeal dismissed.